838 F.2d 470
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.GRANT-SOUTHERN IRON & METAL CO., a Michigan corporation;and Detroit Briquetting Co., a Michigan jointventure, Plaintiffs-Appellants,v.CNA INSURANCE CO., a foreign corporation;  andTransportation Insurance Co., a foreigncorporation, jointly and severally,Defendants-Appellees.
No. 87-1792.
United States Court of Appeals, Sixth Circuit.
Feb. 5, 1988.

Before LIVELY, Chief Judge, NATHANIEL R. JONES and MILBURN, Circuit Judges.

ORDER

1
The plaintiff appeals an order in this civil action granting defendant's motion for partial summary judgment with respect to one of plaintiff's claims.  The defendants now move to dismiss on grounds that there is no final judgment for purposes of 28 U.S.C. Sec. 1291.  The plaintiff has not responded to the motion.


2
By order dated December 30, 1986, the district court dismissed plaintiff's claim as to the duty of defendants to defend plaintiffs in one of the two underlying state lawsuits.  The court did not determine whether defendants would be absolved from having to defend plaintiffs in the other state lawsuit nor whether defendants would be required to provide insurance coverage in either.  Therefore, these claims are still pending.


3
Absent certification for an interlocutory appeal under 28 U.S.C. Sec. 1292(b) or Rule 54(b), Federal Rules of Civil Procedure, an order disposing of fewer than all the parties or claims in an action is nonappealable.    William B. Tanner Co. v. United States, 575 F.2d 101 (6th Cir.1978) (per curiam );  Oak Construction Co. v. Huron Cement Co., 475 F.2d 1220 (6th Cir.1973) (per curiam ).


4
The district court's order of December 30, 1986 was neither final nor certified for interlocutory review.


5
Therefore,


6
It is ORDERED that the defendant's motion to dismiss is granted.